Citation Nr: 0427581	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  00-02 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for lumbosacral strain and arthritis.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a left hip disability and in excess of 10 
percent for a right hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from March 1981 to March 
1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Boston, 
Massachusetts Department of Veterans Affairs (VA) regional 
office (RO).  The June 1999 rating decision denied 
entitlement to service connection for degenerative joint 
disease of the hips, and increased the evaluation for 
lumbosacral strain and arthritis to 40 percent.  The veteran 
expressed disagreement with the lumbosacral spine rating in a 
VA form 9 received in January 2000.

In the VA form 9, the veteran also appeared to raise a claim 
for service connection for disability of both knees.  In July 
2000, the St. Petersburg, Florida RO denied entitlement to 
service connection for degenerative joint disease of both 
knees.

In February 2001, the veteran wrote that the RO had decided 
the wrong claim, inasmuch as she was not claiming service 
connection for knee disabilities, but for disabilities of 
both hips and the spine.  She asserted that the lumbosacral 
spine disability should be evaluated at 100 percent.

In April 2001, the veteran again wrote that she was not 
claiming service connection for a knee disability.

In March 2002 the St. Petersburg, Florida RO issued a rating 
decision in which it again denied entitlement to service 
connection for disabilities of both knees.  It also denied 
entitlement to service connection for lumbosacral disc 
disease.  

On the same day the RO issued a supplemental statement of the 
case listing the knee claims as being on appeal, and 
reporting that the February 2001 statement was a considered a 
notice of disagreement with the denial of service connection 
for the knee disabilities.  

Although her representative has, at times followed the RO's 
lead and listed the knee disability as being on appeal, the 
veteran has made it very clear that she did not intend to 
claim service connection for a knee disability, and there is 
nothing in the record indicating that she ever disagreed with 
the denials of service connection.  The knee issues have also 
not been certified to the Board.  Accordingly, the Board 
concludes that there is no current appeal as to the knee 
issues.  38 C.F.R. § 20.200 (2003).

The veteran does not appear to have submitted a notice of 
disagreement with the denial of service connection for disc 
disease of the lumbosacral spine.  However, a February 2004 
VA examination report notes that disc disease of the 
veteran's lumbar spine is as likely as not related to the in-
service motor vehicle accident.  

In December 2002, the Board undertook additional development 
with respect to the lumbosacral strain and arthritis and hip 
claims pursuant to authority granted by 38 C.F.R. § 19.9 
(a)(2) (2002).  After the Board conducted the development in 
this case, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
held that 38 C.F.R. § 19.9(a)(2) (2002) was invalid because, 
in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit held that this was 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which...is subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary."  In accordance with Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), in November 2003, the Board remanded this 
matter to the RO for initial consideration of the additional 
evidence obtained pursuant to 38 U.S.C. § 7104(a) and for 
additional development.    

In an April 2004 rating decision, service connection was 
granted for status post right hip replacement secondary to 
severe degenerative changes and status post left hip 
replacement secondary to severe degenerative changes.  10 
percent disability evaluations were assigned from February 
17, 1999.  

In a June 2004 statement, the veteran's representative filed 
a notice of disagreement on the veteran's behalf as to the 
disability evaluations assigned to the hip disabilities.  A 
statement of the case has not yet been issued with respect to 
these issues.  This matter is addressed below.  

The appeal is RAMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

Although the veteran expressed disagreement with the 
evaluation provided in the June 1999 rating decision, a 
statement of the case has not been issued as to that issue.  
Instead, a supplemental statement of the case was issued in 
April 2004.

In no case will a supplemental statement of the case be used 
to announce decisions by the agency of original jurisdiction 
on issues not previously addressed in the statement of the 
case, or to respond to a notice of disagreement on newly 
appealed issues that were not addressed in the statement of 
the case.  38 C.F.R. § 19.31 (2003).

As noted in the Introduction, the veteran's representative 
has expressed disagreement with an April 2004 rating decision 
which granted service connection for status post right hip 
replacement secondary to severe degenerative changes and 
status post left hip replacement secondary to severe 
degenerative changes and assigned 10 percent disability 
evaluations to each hip from February 17, 1999.  A statement 
of the case was not issued with respect to this issue.  

The filing of a notice of disagreement initiates the appeal 
process.  Manlincon v. West, 12 Vet. App. 238 (1999).  The 
Board is required to remand, rather than refer, this issue.  
Id.

Accordingly, this case is remanded for the following action: 

1.  The AMC or RO should ask the veteran 
to report any treatment she has received 
for a back disability since October 2001, 
and take the necessary steps to obtain 
records of any reported treatment.  

2.  The AMC or RO should issue a 
statement of the case on the issue of 
entitlement to a higher initial 
evaluation for status post right hip 
replacement secondary to severe 
degenerative changes and status post left 
hip replacement secondary to severe 
degenerative changes.  The Board will 
further consider this issue only if the 
veteran submits a timely substantive 
appeal in response to the statement of 
the case.

3.  The AMC or RO should readjudicate the 
claim for an increased rating for 
lumbosacral strain and arthritis.

4.  If the benefit is not granted in 
full, the AMC or RO should issue a 
statement of the case with regard to the 
claim for an increased rating for 
lumbosacral strain and arthritis of the 
lumbar spine.  The veteran should be 
informed of the new and old criteria for 
rating this disability. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




